Title: From George Washington to New York Officer Commanding at Dobbs’s Ferry, 15 February 1783
From: Washington, George
To: Officer Commanding at Dobbs’s Ferry, New York


                        
                            Sir
                            Head Quarters Newburgh Feby 15th 1783
                        
                        Mr George Nicolson (having obtained liberty from the Executive of the State to which he belongs) is permitted
                            to have an interview with the British Merchants Capitulants at York Town in Virginia—for which purpose, he may either have
                            permission to go with a flag into the City of N. York: or such Merchants aforesd as shall be specified by him may be
                            suffered to come with a flag to the Post of Dobbs Ferry, where the proposed interview may take place. I am Sir Your Most
                            Obedt Servt.
                    